Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Suggs on May 20, 2021.
The amended claims are listed below.
Claim 82: Change the recitation “the starch to a pH” (line 18) to “a tapioca starch feedstock to a pH”.
Claim 92: Change the recitation “the starch to a pH” (line 5 on page 5) to “a tapioca starch feedstock to a pH”.
Claim 96: Insert the word “tapioca” immediately after the recitation “inhibited waxy” (line 1).
Claim 101: Change the recitation “the starch to a pH” (line 9) to “a tapioca starch feedstock to a pH”.
Claim 106: Insert the word “tapioca” immediately after the recitation “inhibited waxy” (line 1); and insert the word “further” immediately before the recitation “not bleached” (line 2).
Claim 108: Insert the word “tapioca” immediately after the recitation “inhibited waxy” (line 1); and insert the word “further” immediately before the recitation “not bleached” (line 2).
Claim 109: Insert the word “tapioca” immediately after the recitation “inhibited waxy” (line 1).
Claim 110: Insert the word “tapioca” immediately after the recitation “inhibited waxy” (line 1); and insert the word “further” immediately before the recitation “not bleached” (line 2).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 03/22/2021 and 05/19/2021 have been entered. Claims 1-81 and 83-85 are cancelled. Claim 102 is newly added on 03/22/2021 and claims 103-The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/22/2020 is withdrawn.  Claims 102-111, directed to inhibited waxy tapioca starch species or food product, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 82 and 86-111 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/US2017/066755 filed on 12/15/2017 which claims benefit of US Provisional Application No. 62/434,921 filed on 12/15/2016.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/22/2021 has been considered.

Withdrawn Claim Objections/Rejections
withdrawn in view of amended claims.
The rejection of claims 82, 83, and 86-101 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, as set forth on pages 3 to 5 of the Non-Final Rejection mailed on 10/22/2020, is withdrawn in view of amended claims 82, 92, and 101, and cancelled claim 83. Claims 86-91 and 93-100 depend from or rely on the inhibited waxy tapioca starch of claim 82. 
The rejection of claims 82, 83, and 86-101 under 35 U.S.C. 102(a)(1) as being anticipated by Rolland-Sabaté et al., as set forth on pages 5 to 7 of the Non-Final Rejection mailed on 10/22/2020, is withdrawn in view of amended claims 82, 92, and 101, and cancelled claim 83. Claims 86-91 and 93-100 depend from or rely on the inhibited waxy tapioca starch of claim 82.
The rejection of claims 82, 83, 86-91, and 93-101 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jeffcoat et al., as set forth on pages 8 to 11 of the Non-Final Rejection mailed on 10/22/2020, is withdrawn in view of amended claims 82 and 101, and cancelled claim 83. Claims 86-91 and 93-100 depend from or rely on the inhibited waxy tapioca starch of claim 82.

Allowable Subject Matter
The amended claims 1, 92, 100, and 101 are allowed. Claims 86-91, 93-99, 103, 104, 107, and 108, depending from claim 82; claims 105 and 106, depending from claim 92; claim 111, depending from claim 100; and claims 102, 109 and 110, depending from claim 101, are also allowed. 
The following is an examiner’s statement of reasons for allowance: The amended claims 82, 92, and 101 directed to an inhibited waxy tapioca starch having an amylopectin content in the range of 90-100% (or at least 99%); and a sedimentation volume in the range of 18-35 mL/g… wherein the inhibited  Rolland-Sabaté et al. (Carbohydrate Polymers 92:1451-1462, 2013) disclosed eight starches from different cassava genotypes. The natural waxy cassava (WXN), identified from a self-pollinated generation. The transgenic expected waxy cassava plants were produced from the West African cassava cultivar TMS 60444 (TMS60444). Six plant lines with normal growth and development were chosen for this study (A19, B8, B9, B10, B13 and B23). Table 1 shows amylose content of cassava starches: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Table 5 displays chain length distributions of debranched starches: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.  Tropical root and tuber crops food crops in different parts of the tropical belt. Also, when processed into starch, they result in rural development and poverty alleviation. Starch from cassava produces relatively bland pastes, with higher viscosity, better clarity and lower retrogradation rates than starches from cereals (page 1452, left col., para. 3; right col., para. 1; page 1453, Table 1; page 1461, Table 5; page 1451, right col., para. 2). Jeffcoat et al. (US Patent Application Publication No. 2003/0108649, published on June 12, 2003) disclosed a low amylose tapioca starch. Such starch has excellent solution stability, including freeze-thaw stability, and a chain length distribution similar to that of regular tapioca starch. The starch is useful in a wide variety of food, pharmaceutical, and industrial applications, without chemical modification. Regular tapioca starch is often modified to increase process tolerance and stability in an aqueous dispersion. The tapioca starch which contains significantly less amylose than regular tapioca starch, particularly contains less than about 10%, more particularly less than about 5%, most particularly less than about 3% amylose by weight. The low amylose tapioca starches derived from low amylose cassava plants which may be found in nature, obtained by standard breeding and crossbreeding techniques. The substantially pure starch may be extracted from the root of a low amylase cassava plant (pages 10/15 to 11/15, [0003, 0012, 0022, 0024, and 0025]). The chain length distribution of regular and low amylose tapioca starches were determined and the results are shown in FIGS. 1a and 1b (Tapioca: regular tapioca starch; LAT: low amylose tapioca starches genetically produced by introducing the GESS enzyme in the antisense mode): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The starch is typically added to a food composition by mixing the starch with water in any suitable proportion depending upon its end-use and the mixture is cooked as desired (page 14/15, [0075]; pages 12/15 to 13/15, [0048, 0050 and 0051]; pages 2/15 to 3/15). However, the references did not teach or suggest the limitation “the inhibited waxy tapioca starch is prepared by adjusting an aqueous slurry of a tapioca starch feedstock to a pH in the range of 3.5-7.0 followed by drying and heating the starch”, required by claims 1, 92, 100, and 101 to yield the recited sedimentation volume, which is supported by Table 1 below and is distinct from native waxy tapioca starch. 
    PNG
    media_image5.png
    194
    469
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 82 and 86-111 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623